Title: To Thomas Jefferson from James Cole Mountflorence, 21 August 1791
From: Mountflorence, James Cole
To: Jefferson, Thomas



Sir
Sunday 21st. August 1791

A Coachee sets off from this City on Tuesday for Staunton; I think it would be a convenient and quick Conveyance for Dispatches  to Governor Blount, especially as Mr. Peter Heiskell of Staunton is directed to transmit to Capt. Craig, Abington, Washington County Virginia all Letters and Packets which may come to his hands directed to Govr. Blount, by the Travellers from that part of the Country to Kentucke, And I am told that there is not a Week at this time of the Year, without Some opportunity of that Kind from Staunton.
Mr. Bidwell the Owner of the Carriage, opposite the State house desires that all Letters and Packets should be left at his house tomorrow Evening.—I have the Honer to be with high Respect Sir Your most obedient and most humble Servant,

J. C. Mountflorence

